                        Case 1:04-cr-10194-WGY Document 668 Filed 10/07/19 Page 1 of 7




                                                                          AMENDED JUDGMENT IN A CRIMINAL CASE
                                v.
                        ANTHONY BUCCI
                                                                                       1: 04 CR 10194           - 01   - WGY
                                                                                        21416-038
   Date of Original Judgment:        12/15/2015                            Inga L. Parsons, Esq.
                                     (Or Date of Last Amended Judgment)
   Reason for Amendment:


      P.




   THE DEFENDANT:



                                      1, 2, 3, and 5



   Title & Section            Nature of Offense                                                     Offense Ended       Count
21 USC § 846             Conspiracy to Possess with Intent to Distribute Cocaine                    05/20/04             1
21 USC § 841(a)(1)       Possession with Intent to Distribute Cocaine                               12/24/03              2
                         Using/Carrying Firearm During and in Relation to Drug Trafficking          12/24/03             3
18 USC § 924(c)(1)(A)
                             Possession of Firearm in Furtherance of Drug Trafficking Crime
                         Possession with Intent to Distribute Cocaine                               05/20/04             5
21 USC § 841(a)(1)




                                                                          10/7/2019


                                                                             /s/ William G. Young
                                                                                              The Honorable William G. Young
                                                                                              Judge, U.S. District Court

                                                                              October 7, 2019
Case 1:04-cr-10194-WGY Document 668 Filed 10/07/19 Page 2 of 7

                                                             2
ANTHONY BUCCI
1: 04 CR 10194   - 01   - WGY

                         IMPRISONMENT




                            RETURN
 Case 1:04-cr-10194-WGY Document 668 Filed 10/07/19 Page 3 of 7

ANTHONY BUCCI
1: 04 CR 10194          - 01    - WGY
                               SUPERVISED RELEASE




                              MANDATORY CONDITIONS




      (check if applicable)
                                                            (check if applicable)
                                                                                    et seq

                                             (check if applicable)
                                           (check if applicable)
                     Case 1:04-cr-10194-WGY Document 668 Filed 10/07/19 Page 4 of 7

                     ANTHONY BUCCI
                     1: 04 CR 10194   - 01   - WGY

                              STANDARD CONDITIONS OF SUPERVISION




U.S. Probation Office Use Only

                                                                   Overview of Probation and Supervised
Release Conditions
               Case 1:04-cr-10194-WGY Document 668 Filed 10/07/19 Page 5 of 7

               ANTHONY BUCCI
               1: 04 CR 10194        - 01    - WGY

                           ADDITIONAL SUPERVISED RELEASE TERMS
The defendant is to participate in a program for substance abuse as directed by the United States Probation
Office, which program may include testing, not to exceed 104 drug tests per year, to determine whether the
defendant has reverted to the use of alcohol or drugs. The defendant shall be required to contribute to the costs
of services for such treatment based on the ability to pay or availability of third party payment.


You must serve two (2) years in home detention without location monitoring equipment and shall remain at your residence at
all times except as pre-approved by U.S. Probation and Pretrial Services for court purposes, meetings with counsel, medical
and/or mental health treatment for yourself and your mother, religious services, employment, or other pre-approved activites.
                     Case 1:04-cr-10194-WGY Document 668 Filed 10/07/19 Page 6 of 7

                    ANTHONY BUCCI
                    1: 04 CR 10194     - 01   - WGY
                                     CRIMINAL MONETARY PENALTIES


                    Assessment           JVTA Assessmen        Fine                           Restitution
TOTALS          $    400.00                                $                              $


                                                               Amended Judgment in a Criminal Case




Name of Payee                        Total Loss**                 Restitution Ordered                  Priority or Percentage




TOTALS                                              0.00                           0.00
                  Case 1:04-cr-10194-WGY Document 668 Filed 10/07/19 Page 7 of 7

                  ANTHONY BUCCI
                 1: 04 CR 10194         - 01   - WGY

                                          SCHEDULE OF PAYMENTS


A                              400.00




B

C


D



E


F

       Special Assessments have been paid in full.*




                                                      (including defendant number)




    One 1997 Mercedes Benz S500, VIN WDBGA51G1VA349068, and Massachusetts Registration Number 3802YL and
    currency in the amount of $6,563.00
